Exhibit 10.1

PENN VIRGINIA CORPORATION

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

This is the Penn Virginia Corporation Supplemental Employee Retirement Plan (the
“Plan”), as amended and restated effective January 1, 2008, which is maintained
by Penn Virginia Corporation to provide supplemental retirement benefits for a
select group of its management or highly compensated employees and those of its
affiliates. The Plan is intended to comply with section 409A of the Code and the
regulations thereunder.

ARTICLE I DEFINITIONS

The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:

1.1. “Accounts” means Participant’s notional SERP Account, CODA Account,
Deferral Contribution and Employer Stock Account maintained under the Plan.

1.2. “Affiliate” means any entity, trade or business that (i) is included as a
member with the Sponsor in a controlled group of corporations, within the
meaning of section 414(b) of the Code; (ii) is a trade or business (whether or
not incorporated) included with the Sponsor in a group of trades or business
under common control, within the meaning of section 414(c) of the Code; or
(iii) is required to be aggregated with the Sponsor pursuant to section 414(m)
or 414(o) of the Code and regulations thereunder.

1.3. “Beneficiary” means the Participant’s beneficiary as designated under the
Plan on a form provided by the Committee.

1.4. “Change of Control”

(a) with respect to non-Grandfathered Amounts, the term “Change of Control”
shall have the same meaning ascribed to the term “change in control event” under
section 409A of the Code, and

(b) with respect to Grandfathered Amounts, the term “Change of Control” means
the circumstance deemed to have occurred if:

1.4.2. any person (a “Person”), within the meaning of Section 13(d) or 14(d) of
the Exchange Act (other than (i) the Sponsor and/or its wholly-owned
subsidiaries, (ii) any ESOP or other employee benefit plan of the Sponsor, and
any trustee or other fiduciary in such capacity holding securities under such a
plan, (iii) any company owned, directly or indirectly, by the shareholders of
the Sponsor in substantially the same proportions as their ownership of stock of
the Sponsor, or (iv) a Participant or any group of Persons of which he or she
voluntarily is a part), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Sponsor representing 25% or more of the combined voting power of the Sponsor’s
then outstanding securities;



--------------------------------------------------------------------------------

1.4.3. during any consecutive two-years beginning after August 1, 1996,
Directors of the Sponsor in office at the beginning of such period plus any new
Director (other than a Director designated by a person who has entered into an
agreement with the Sponsor to effect a transaction within the purview of
Section 1.4.2 and 1.4.4) whose election by the Board, or whose nomination for
election by the Sponsor’s shareholders, was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the period or whose election or nomination for election was
previously so approved, shall cease for any reason (other than retirement) to
constitute at least a majority of the Board; or

1.4.4. the Sponsor’s shareholders or the Board shall approve (i) any
consolidation or merger of the Sponsor in which the Sponsor is not the
continuing or surviving corporation or pursuant to which the Sponsor’s voting
common stock would be converted into cash, securities and/or other property,
other than a merger of the Sponsor in which holders of voting common stock
immediately prior to the merger have the same proportionate ownership of shares
of the common stock of the surviving corporation immediately after the merger as
they had in the voting common stock immediately before, (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets or earning power of the
Sponsor, or (iii) the liquidation or dissolution of the Sponsor.

1.5. “CODA Account” means a separate bookkeeping account established for a
Participant pursuant to Section 3.2 to which amounts equal to CODA Deferral
Contributions plus any Employer contributions described in Section 2.4.1 are
credited. No further CODA Deferral Contributions shall be made after
December 31, 2007.

1.6. “CODA Deferral Contributions” means Deferral Contributions previously
credited to a Participant’s CODA Account prior to January 1, 2008.

1.7. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

1.8. “Committee” means the Plan’s administrative committee appointed by the
Sponsor.

1.9. “Company” means the Sponsor and any Affiliate that adopts the Plan for its
Eligible Employees, with the consent of the board of directors of the Sponsor.

1.10. “Compensation” with respect to a Participant means base pay and bonus
without taking into account the dollar limit of $150,000 (indexed for inflation)
set forth in section 401(a)(17) of the Code.

1.11. “Contribution Year” means, as of a particular date, the preceding calendar
year.

 

- 2 -



--------------------------------------------------------------------------------

1.12. “Date of Hire” means the first day that an employee begins employment with
the Company.

1.13. “Deferral Contributions” means the amount by which a Participant’s
Compensation is reduced before such Compensation becomes currently available to
the Participant.

1.14. “Deferral Contribution Account” means Deferral Contributions described by
Section 2.2 and credited to a Participant’s Deferral Contribution Account in
accordance with Section 3.1.

1.15. “Determination Date” means the date as of which a determination or
calculation is made.

1.16. “Eligible Employee” means (i) any employee of the Company who has base pay
actually paid (without offset by 401(k) deferral contributions) during the
Contribution Year that equals or exceeds $100,000, or (ii) in the case of an
employee of the Company who has a Date of Hire in the year of determination, an
annual rate of base pay that equals or exceeds $100,000.

1.17. “Employer Contributions” means the amounts described in Section 2.4 that
are credited to a Participant’s Employer Contribution Account.

1.18. “Employer Contribution Account” means a separate bookkeeping account
established for a Participant pursuant to Section 3.3 to which amounts equal to
the Employer Contributions and all earnings attributable thereto are credited.

1.19. “Employer Stock Account” means a separate bookkeeping account established
for a Participant pursuant to Section 3.3 to which amounts equal to Employer
Stock Contributions are credited.

1.20. “Employer Stock Contributions” means amounts described in Section 2.3 that
are credited to a Participant’s Employer Stock Account.

1.21. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.22. “ESOP” means the Penn Virginia Corporation and Affiliated Companies
Employee Stock Ownership Plan, intended to be an employee stock ownership plan
within the meaning of sections 409 and 4975(c) of the Code.

1.23. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

- 3 -



--------------------------------------------------------------------------------

1.24. “Grandfathered Amounts” means the portion of a Participant’s Accounts
attributable to amounts earned and vested for purposes of section 409A of the
Code as of December 31, 2004, and any earnings attributable thereto (whenever
credited).

1.25. “Hardship” means, as determined by the Committee, and with respect to
non-Grandfathered Amounts, in a manner consistent with section 409A of the Code,
a severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or Participant’s dependent (as
defined in section 152 of the Code), uninsured loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

1.26. “Participant” means an Eligible Employee who meets the requirements of
Section 2.1.

1.27. “Plan” means this Penn Virginia Corporation Supplemental Employee
Retirement Plan, as set forth herein and as may be amended from time to time.

1.28. “Plan Year” means the calendar year.

1.29. “SERP Account” means a separate bookkeeping account established for a
Participant pursuant to Section 3.1 to which amounts equal to SERP Deferral
Contributions are credited. No further SERP Deferral Contributions shall be made
after December 31, 2007.

1.30. “SERP Deferral Contributions” means Deferral Contributions previously
credited to a Participant’s SERP Account prior to January 1, 2008.

1.31. “Sponsor” means Penn Virginia Corporation, a Virginia corporation.

1.32. “Value” means the amount of cash and the value of the shares of common
stock of the Sponsor (based on the closing price of a share of common stock of
the Sponsor as of the date of liquidation) that the liquidation of the
hypothetical investments of the Participant’s Account, or any portion thereof,
yields as of the date of such liquidation.

1.33. “Year of Service” means one calendar year, measured from an employee’s
Date of Hire, during which the employee is in the employ of the Company.

1.34. “401(k) Plan” means the Penn Virginia Corporation and Affiliated Companies
Employees’ 401(k) Plan which is intended to be qualified under sections 401(a)
and 401(k) of the Code.

ARTICLE II PARTICIPATION

2.1. Eligibility Requirements. Each Eligible Employee shall be eligible to
participate in the Plan. An Eligible Employee shall be a Participant in the Plan
as of the first Plan Year beginning on or after he or she validly elects to
participate in the Plan following the

 

- 4 -



--------------------------------------------------------------------------------

completion of one Year of Service. Notwithstanding the foregoing, the Committee
may, in its sole and absolute discretion, waive the one Year of Service
requirement and permit a newly Eligible Employee to begin participating in the
Plan within 30 days of his or her Date of Hire; provided, however, that if any
portion of a Participant’s bonus is performance-based compensation for purposes
of section 409A of the Code, a deferral election with respect to the Eligible
Employee’s bonus must be submitted not later than June 30 of the calendar year
for which the bonus is to be earned and the deferral election will be effective
only with regard to the portion of the bonus allocable to the period following
the date the Eligible Employee submits the deferral election to the Committee
through the last day of the Plan Year.

2.2. Election to Participate. An Eligible Employee may participate in the Plan
by electing to make Deferral Contributions under the Plan. An Eligible Employee
may elect to make Deferral Contributions by reducing his or her Compensation by
any amount up to 100%. An Eligible Employee shall make his or her election by
filing a form with the Committee that specifies the percentage or dollar amount
of Compensation to be withheld. Except where the last sentence of Section 2.1
applies, an election to have Compensation withheld pursuant to this Section 2.2
must be submitted to the Committee not later than December 31 of the year
immediately preceding the Plan Year for which the election will be effective and
shall remain in effect until amended or revoked in accordance with Section 2.5;
provided that if a Participant’s bonus is performance-based compensation for
purposes of section 409A of the Code, the Committee may allow the Participant to
elect to defer all or portion of his bonus for a Plan Year at a time determined
by the Committee, but no later than June 30 of the Plan Year for which such
bonus is to be earned. A deferral election pursuant to this Section 2.2 shall be
irrevocable.

2.3. Employer Stock Contributions. The Company may, if the Company so provides
in its sole and absolute discretion, credit a Participant’s Employer Stock
Account with an amount equal to the amount an Eligible Employee could otherwise
receive under the ESOP if he or she met all of the eligibility requirements of
such ESOP. Employer Stock Contributions shall be credited in a time and manner
determined by the Committee in its sole and absolute discretion. When a
Participant becomes eligible to participate in the ESOP, he or she shall no
longer be eligible to receive credits for Employer Stock Contributions.

2.4. Discretionary Employer Contributions. The Company may, if the Company so
provides in its sole and absolute discretion, credit a Participant’s Employer
Contribution Account with such amount, if any, as the Committee determines.
Employer Contributions shall be credited in a time and manner determined by the
Committee in its sole and absolute discretion.

2.5. Reduction or Termination of Contributions. A Participant may reduce the
amount of or terminate Compensation withholding that the Company will credit to
the Plan as Deferral Contributions for any Plan Year by filing a revised
election form with the Committee before the beginning of the Plan Year for which
such election is to become effective.

 

- 5 -



--------------------------------------------------------------------------------

2.6. Vesting. A Participant shall be 100% vested at all times in his or her
Deferral Contributions, CODA Employer Contributions and Employer Stock
Contributions, if applicable, and any earnings credited thereon.

2.7. Special 2005 Transition Rule for Bonus Compensation Earned in 2005.
Notwithstanding anything in the Plan to the contrary, consistent with section
409A of the Code and the guidance issued thereunder, any Participant who made an
election to defer all or a portion of his Compensation that is a bonus earned in
2005 (payable in 2006) (the “2005 Bonus”) may cancel his election relating to
his 2005 Bonus by notifying the Committee in writing in a form acceptable to the
Committee. A Participant must make such election on or before December 16, 2005.
The entire amount of such 2005 Bonus shall be paid to the Participant in 2006
and includible in his income in 2006.

ARTICLE III INVESTMENT OF THE ACCOUNTS

3.1. Establishment of the CODA Account, SERP Account and the Deferral
Contribution Account. The Committee shall establish and maintain a notional
account for each Participant who elects Compensation withholding under
Section 2.2 and who previously elected to make CODA Deferral Contributions and
SERP Deferral Contributions.

3.1.1. Crediting of Amount to the Deferral Contribution Account. An amount equal
to the Compensation withheld shall be credited to a Participant’s Deferral
Contribution Account not later than 60 days after the date such Compensation
would otherwise have been paid to the Participant. Hypothetical earnings, gains
and losses, if any, on the balance standing to the credit of the Deferral
Contribution Account shall be credited or debited to the Deferral Contribution
Account as provided in Section 3.1.2.

3.1.2. Hypothetical Investment of the CODA Account, SERP Account and Deferral
Contribution Account. The Committee may cause each Participant’s CODA Account,
SERP Account and Deferral Contribution Account to be hypothetically invested in
accordance with a written investment direction provided to the Committee by the
Participant. A Participant may only direct that the Committee invest his or her
CODA Account, SERP Account and Deferral Contribution Account in any investment
available under the 401(k) Plan at the time such direction is given. A
Participant may change his or her investment direction at such times and on such
terms and conditions as the Committee may determine, subject in all respects to
the terms of the Penn Virginia Corporation Policy Regarding Special Trading
Procedures. A Participant’s CODA Account, SERP Account and Deferral Contribution
Account shall be credited or debited with all hypothetical earnings, gains,
losses and ordinary expenses incurred through execution of his or her investment
directions. If the Participant or Committee determines not to invest the
Participant’s CODA Account, SERP Account and/or Deferral Contribution Account,
the applicable Account shall be assumed to be invested in such default
investment, or at the interest rate at which PNC Bank or its successor, or such
other bank as the Committee shall determine, is lending to its most
credit-worthy customers less 2%; provided that in no event shall such rate
exceed 8%, as the Committee determines it is sole and absolute discretion.

 

- 6 -



--------------------------------------------------------------------------------

3.2. Establishment of the Employer Stock Account. The Committee shall establish
and maintain a notional account for each Participant who is permitted by the
Committee to receive an Employer Stock Contribution under Section 2.3.

3.2.1. Crediting of Amount to the Employer Stock Account. The amount of
contribution provided for under Section 2.3 shall be credited to a Participant’s
Employer Stock Account not later than 60 days after the amount of such
contribution is determined. Hypothetical earnings, gains and losses, if any, on
the balance standing to the credit of the Employer Stock Account shall be
credited or debited to the Employer Stock Account as provided in Section 3.3.2.

3.2.2. Hypothetical Investment of the Employer Stock Account. The Committee may
cause each Participant’s Employer Stock Account to be hypothetically invested in
the common stock issued by the Company or shares of preferred stock issued by
the Company convertible into such common stock, which shares shall constitute
“qualifying employer securities” under section 407(d)(5) of ERISA, and sections
409(l) and 4975(e)(8) of the Code. If the Participant or Committee determines
not to invest the Participant’s Employer Stock Account, the Employer Stock
Account shall be assumed to be invested in such default investment, or at the
interest rate at which PNC Bank or its successor, or such other bank as the
Committee shall determine, is lending to its most credit-worthy customers less
2%; provided that in no event shall such rate exceed 8%, as the Committee
determines it is sole and absolute discretion.

3.3. Establishment of the Employer Contribution Account. The Committee shall
establish and maintain a notional account for each Participant who is permitted
by the Committee to receive an Employer Contribution under Section 2.4.

3.3.1. Crediting of Amount to the Employer Contribution Account. The amount of
contribution provided for under Section 2.4 shall be credited to a Participant’s
Employer Contribution Account not later than 60 days after the amount of such
contribution is determined. Hypothetical earnings, gains and losses, if any, on
the balance standing to the credit of the Employer Contribution Account shall be
credited or debited to the Employer Contribution Account as provided in
Section 3.3.2.

3.3.2. Hypothetical Investment of the Employer Contribution Account. The
Committee may cause each Participant’s Employer Contribution Account to be
hypothetically invested in accordance with a written investment direction
provided to the Committee by the Participant. A Participant may only direct that
the Committee invest his or her Employer Contribution Account in any investment
available under the 401(k) Plan at the time such direction is given. A
Participant may change his or her investment direction at such times and on such
terms and conditions as the Committee may determine, subject in all respects to
the terms of the Company’s trading policy. A Participant’s Employer Contribution
Account shall be credited or debited with all hypothetical earnings, gains,
losses and ordinary expenses incurred through execution of his or her investment
directions. If the Participant or Committee determines not to invest the
Participant’s Employer Contribution Account, the Employer Contribution Account
shall be assumed to be invested in such default investment, or at the

 

- 7 -



--------------------------------------------------------------------------------

interest rate at which PNC Bank or its successor, or such other bank as the
Committee shall determine, is lending to its most credit-worthy customers less
2%; provided that in no event shall such rate exceed 8%, as the Committee
determines it is sole and absolute discretion.

3.4. Function of Committee. Each Participant agrees that the Company and the
Committee are in no way responsible for the investment results of the
Participant’s notional Accounts, whether or not the Account is hypothetically
invested in accordance with the Participant’s direction.

ARTICLE IV DISTRIBUTION OF BENEFITS

4.1. Accounts. Subject to Section 4.2 and 4.4, the Value of a Participant’s
Accounts shall be distributed to a Participant in a lump sum within 90 days
following the earlier of (i) the Participant’s termination of employment with
the Sponsor and all of its Affiliates for any reason other than death, or (ii) a
Change of Control. In addition, a Participant may receive a distribution of all
or a portion of the Value of his or her vested Accounts while employed by the
Company in accordance with Section 4.3.

4.2. Death. Upon a Participant’s death while employed by the Sponsor or an
Affiliate, the Value of the Participant’s Accounts shall be distributed to his
or her Beneficiary within 90 days following the date of the Participant’s death.

4.3. In-Service Distributions and Withdrawals from the Accounts. A Participant
may receive a distribution of all or any portion of the Value of his or her
Accounts in accordance with this Section 4.3.

4.3.1. Prospective Election. A Participant may withdraw all or any portion of
the Value of the portion of his or her Accounts attributable to Grandfathered
Amounts during a Plan Year, provided he or she has submitted an election form
requesting the withdrawal to the Committee no later than the December 15 of the
Plan Year preceding the year of intended withdrawal (the “Election Date”). The
election form shall be irrevocable as of the applicable Election Date and, to be
valid, must specify (i) the percentage of the portion of Participant’s Accounts
attributable to Grandfathered Amounts he or she elects to withdraw, and (ii) the
date the withdrawal shall be made, which shall in no event be earlier than
March 1 of the Plan Year following the Election Date.

A Participant may elect to receive a distribution with respect to all or any
portion of the Value of the portion of his or her Deferral Contribution Accounts
attributable to non-Grandfathered Amounts in accordance with the Participant’s
irrevocable in-service distribution election made at the time of the
Participant’s deferral election under Section 2.2 on such terms and conditions
as the Committee may require. With respect to in-service distribution elections
made with respect to the portion of a Participant’s Account attributable to
non-Grandfathered Amounts in accordance with the preceding sentence, a
Participant may be permitted to file an amendment to defer further the receipt
of the portion of his Account attributable to non-Grandfathered Amounts

 

- 8 -



--------------------------------------------------------------------------------

beyond the original in-service distribution elected by the Participant at the
time of the Participant’s deferral election under Section 2.2; provided that
such amendment (a) must provide for a payout under this Section at a date at
least sixty (60) months after the payout date under the applicable in-service
distribution election in force immediately prior to the filing of such an
amendment, (b) must be filed with the Committee at least twelve (12) months
prior to the date on which the first scheduled payment was to occur under the
applicable election then in force and (c) may not take effect until at least
twelve (12) months after the date on which the election is made. Any such
election change with respect to an in-service distribution election applicable
to the portion of a Participant’s Account attributable non-Grandfathered Amounts
shall be made in accordance with the requirements of section 409A of the Code
and the regulations thereunder and no subsequent election may result in an
impermissible acceleration of payment as described in section 409A of the Code
and the regulations thereunder.

If a Participant has elected an in-service distribution with respect to all or a
portion of the portion of the Participant’s Accounts attributable to
non-Grandfathered Amounts pursuant to this Section 4.3 and the Participant
terminates employment with the Sponsor and all of its Affiliates for any reason
other than death or a Change of Control occurs, in either case, prior to the
occurrence of the in-service distribution date elected by the Participant, the
Participant’s Accounts shall be distributed to the Participant in accordance
with Section 4.1. If a Participant has elected an in-service distribution with
respect to all or a portion of the portion of the Participant’s Accounts
attributable to non-Grandfathered Amounts pursuant to this Section 4.3 and the
Participant terminates employment with the Sponsor and all of its Affiliates for
any reason other than death or a Change of Control occurs, in either case, after
the occurrence of the in-service distribution date elected by the Participant
but before the portion of the Participant’s Accounts subject to the applicable
in-service distribution election has been fully paid to the Participant, the
Participant’s Accounts shall be distributed to the Participant in accordance
with the Participant’s in-service distribution election made pursuant to this
Section 4.3.

4.3.2. Hardship Withdrawal. A Participant may withdraw all or any portion of the
Value of his or her Accounts during a Plan Year by submitting a written request
to the Committee, provided that the Committee determines that the Participant
has incurred a Hardship and that the withdrawal is necessary to alleviate such
Hardship. Subject to the requirements of section 409A of the Code with respect
to non-Grandfathered Amounts, the Committee shall deem a distribution to be
necessary to alleviate a Hardship if:

4.3.2.1. the distribution is not in excess of the amount of the Participant’s
Hardship and a reasonable estimate of taxes on such amount; and

4.3.2.2. the Hardship may not be relieved through reimbursement by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent that such
liquidation would not itself cause severe financial hardship) or by cessation of
Deferral Contributions under the Plan.

 

- 9 -



--------------------------------------------------------------------------------

4.3.3. Penalty Withdrawal of Grandfathered Amounts. A Participant who is not
eligible for a withdrawal pursuant to Section 4.3.1 or Section 4.3.2 may
withdraw all or any portion of the Value of the portion of his or her Accounts
attributable to Grandfathered Amounts at any time during the Plan Year by
submitting an election form to the Committee. To receive a distribution pursuant
to this Section 4.3.3, the Participant shall (i) irrevocably forfeit the portion
from his or her Accounts attributable to Grandfathered Amounts an amount equal
to 5% of the value of the requested distribution, and (ii) not be permitted to
make Deferral Contributions to the Plan for a period of two years after the date
of distribution.

4.3.4. Method of Withdrawals. A withdrawal pursuant to Section 4.3.1,
Section 4.3.2 or Section 4.3.3 will be taken on a pro rata basis from the
Accounts, unless the Participant requests a different manner and the Committee
approves such a manner in its sole and absolute discretion.

4.4. Delay of Payment for Specified Employees. Notwithstanding any provision of
this Plan to the contrary, if a Participant is a specified employee (within the
meaning of section 409A of the Code) of the Company under section 409A at the
time of his or her separation from service (within the meaning of section 409A
of the Code) with the Sponsor and all Affiliates and if payment of any benefit
under the Plan is required to be delayed for a period of six months after the
Participant’s separation from service pursuant to section 409A, payment of such
amount shall be delayed as required by section 409A, and the accumulated
postponed amount shall be paid in a lump sum payment within 10 days after the
end of the six-month period. If the Participant dies during the postponement
period prior to the payment of postponed amount, the amounts withheld on account
of section 409A shall be paid to the Participant’s Beneficiary within 90 days
after the date of the Participant’s death.

4.5. Administration of In-Service Withdrawals. The portion of a Participant’s
Accounts not distributed pursuant to Section 4.3 shall remain in the Plan,
except for any amount forfeited under Section 4.3.3. Distributions shall be made
as soon as administratively feasible after the Committee has reviewed and
approved the request, but not later than the last day of the Plan Year in which
such request is approved.

4.6 Special 409A Transition Election. In accordance with procedures and in a
form established by the Committee, to the extent permitted under section 409A of
the Code and the regulations issued thereunder, the Committee may permit a
Participant to may make a one-time special election to change the date of
distribution with respect to all or a portion of his Account attributable to
non-Grandfathered Amounts on or before December 31, 2007 on such terms as shall
be determined by the Committee; provided, however, that such one-time special
election may not postpone a distribution that otherwise would be made in 2007
and may not accelerate a distribution otherwise scheduled for a later year into
2007.

ARTICLE V ADMINISTRATION

The Plan shall be administered by the Committee; provided, however, that any
member of the Committee who is a Participant in the Plan shall be precluded from
voting on any

 

- 10 -



--------------------------------------------------------------------------------

matter relating solely to his or her rights under the Plan. The Committee shall
have the authority, responsibility and discretion to interpret and construe the
Plan and to decide all questions arising thereunder, including, without
limitation, questions of eligibility for participation, eligibility for benefits
and the time of the distribution thereof, and shall have the authority to
deviate from the literal terms of the Plan to the extent the Committee shall
determine to be necessary or appropriate to operate the Plan in compliance with
the provisions of applicable law.

ARTICLE VI AMENDMENT AND TERMINATION

6.1. Amendment. The Sponsor reserves the right, by action of its board of
directors, to amend the Plan at any time, in any manner whatsoever; provided,
however, that no such amendment shall operate to reduce the accrued benefit of
any Participant, or that which his or her Beneficiary would receive in the event
of his or her death.

6.2. Termination of the Plan. Continuance of the Plan is completely voluntary
and is not assumed as a contractual obligation of the Sponsor or any other
Company. The Sponsor and each other Company shall have the right at any time,
prospectively, to discontinue the Plan as to its Eligible Employees; provided,
however, that such termination shall not operate to reduce the accrued benefit
of any Participant, or that which his or her Beneficiary would receive in the
event of his or her death.

6.3. Limitation. Notwithstanding anything to the contrary contained herein,
Sections 2.6, 4.1, 4.2, 6.1 and 6.2 shall become irrevocable upon a Change of
Control.

ARTICLE VII MISCELLANEOUS

7.1. Claims Procedure. The Committee shall administer a claims procedure as
follows:

7.1.1. Initial Claim. A Participant or Beneficiary who believes himself or
herself entitled to benefits hereunder (the “Claimant”), or the Claimant’s
authorized representative acting on behalf of such Claimant, must make a claim
for those benefits by submitting a written notification of his or her claim of
right to such benefits. Such notification must be on the form and in accordance
with the procedures established by the Committee. Except for benefits paid
pursuant to Section 4.2, no benefit shall be paid under the Plan until a proper
claim for benefits has been submitted.

7.1.2. Procedure for Review. The Committee shall establish administrative
processes and safeguards to ensure that all claims for benefits are reviewed in
accordance with the Plan document and that, where appropriate, Plan provisions
have been applied consistently to similarly situated Claimants. Any notification
to a Claimant required hereunder may be provided in writing or by electronic
media, provided that any electronic notification shall comply with the
applicable standards imposed under DOL Reg. §2520.104b-1(c).

 

- 11 -



--------------------------------------------------------------------------------

7.1.3. Claim Denial Procedure. If a claim is wholly or partially denied, the
Committee shall notify the Claimant within a reasonable period of time, but not
later than 90 days after receipt of the claim, unless the Committee determines
that special circumstances require an extension of time for processing the
claim. If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event shall such
extension exceed a period of 180 days from receipt of the claim. The extension
notice shall indicate: (i) the special circumstances necessitating the extension
and (ii) the date by which the Committee expects to render a benefit
determination. A benefit denial notice shall be written in a manner calculated
to be understood by the Claimant and shall set forth: (i) the specific reason or
reasons for the denial, (ii) the specific reference to the Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, with reasons
therefor, and (iv) the procedure for reviewing the denial of the claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a legal action under section 502(a) of ERISA following
an adverse benefit determination on review.

7.1.4. Appeal Procedure. In the case of an adverse benefit determination, the
Claimant or his or her representative shall have the opportunity to appeal to
the Committee for review thereof by requesting such review in writing to the
Committee within 60 days of receipt of notification of the denial. Failure to
submit a proper application for appeal within such 60 day period will cause such
claim to be permanently denied. The Claimant or his or her representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claim. A
document, record or other information shall be deemed “relevant” to a claim in
accordance with DOL Reg. §2560.503-1(m)(8). The Claimant or his or her
representative shall also be provided the opportunity to submit written
comments, documents, records and other information relating to the claim for
benefits. The Committee shall review the appeal taking into account all
comments, documents, records and other information submitted by the Claimant or
his or her representative relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

7.1.5. Decision on Appeal. The Committee shall notify a Claimant of its decision
on appeal within a reasonable period of time, but not later than 60 days after
receipt of the Claimant’s request for review, unless the Committee determines
that special circumstances require an extension of time for processing the
appeal. If the Committee determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate: (i) the special circumstances necessitating the
extension and (ii) the date by which the Committee expects to render a benefit
determination. An adverse benefit decision on appeal shall be written in a
manner calculated to be understood by the Claimant and shall set forth: (i) the
specific reason or reasons for the adverse determination, (ii) the specific
reference to the Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free

 

- 12 -



--------------------------------------------------------------------------------

of charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim (the relevance of a document,
record or other information will be determined in accordance with DOL Reg.
§2560.503-1(m)(8)) and (iv) a statement of the Claimant’s right to bring a legal
action under section 502(a) of ERISA.

7.1.6. Litigation. In order to operate and administer the claims procedure in a
timely and efficient manner, any Claimant whose appeal with respect to a claim
for benefits has been denied, and who desires to commence a legal action with
respect to such claim, must commence such action in a court of competent
jurisdiction within 90 days of receipt of notification of such denial. Failure
to file such action by the prescribed time will forever bar the commencement of
such action.

7.2. Title to Assets. Title to and beneficial ownership of any assets, whether
cash or investments, that the Company may set aside or earmark to meet its
obligations hereunder, shall at all times remain in the Company; provided that
the trustee shall hold legal title to any assets placed in a trust. No
Participant or Beneficiary shall under any circumstances acquire any property
interest in any specific assets set aside in trust by the Company. Any funds
that may be invested under the provisions of the Plan shall continue for all
purposes to be a part of the general funds of the Company and no person other
than the Company shall by virtue of the provisions of the Plan have any interest
in such funds. To the extent that any person acquires a right to receive
payments under the Plan, such right shall be no greater than the right of any
other unsecured general creditor of the Company.

7.3. Non-alienation. The right of a Participant or any other person to the
payment of any benefit hereunder shall not be assigned, transferred, pledged or
encumbered.

7.4. Incapacity. If the Committee shall find that any person to whom any payment
is due under the Plan is unable to care for his or her affairs because of
illness or accident, or is a minor, any payment due (unless a prior claim
therefor shall have been made by a duly appointed guardian or other legal
representative) may be paid to the person deemed by the Committee to have
responsibility for such person otherwise entitled to payment, in such manner and
proportions as the Committee may determine. Any such payment shall be a complete
discharge, to the extent of the payment, of the liabilities of the Plan, the
Company, the Committee, and the trustee.

7.5. No Employment Contract. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the Company
in any capacity.

7.6. Succession. The Plan and any related agreements shall be binding upon and
inure to the benefit of the Company, and its successors and assigns, and the
Participants and their heirs, executors, administrators and legal
representatives.

7.7. Number. For purposes of the Plan, the singular shall include the plural,
and vice versa.

 

- 13 -



--------------------------------------------------------------------------------

7.8. Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Virginia, except to the extent superseded by
federal law.

7.9. Section 409A. The Plan is intended to comply with the applicable
requirements of section 409A of the Code and its corresponding regulations and
related guidance, and shall be administered in accordance with section 409A of
the Code to the extent section 409A of the Code applies to the Plan. All
payments to be made upon a termination of employment or service under the Plan
may only be made upon a “separation from service” under section 409A of the
Code. Notwithstanding anything in the Plan to the contrary, deferral elections
and distributions from the Plan may only be made in a manner and upon an event
permitted by section 409A of the Code. Except with respect to elections made in
accordance with Article IV, in no event shall a Participant, directly or
indirectly, designate the calendar year of payment.

IN WITNESS WHEREOF, Penn Virginia Corporation has caused its duly authorized
officers to execute this amendment and restatement of the Plan as of the 24th
day of October, 2007.

 

    PENN VIRGINIA CORPORATION

Attest:

 

/s/ Jean M. Whitehead

    By:  

/s/ Nancy M. Snyder

 

- 14 -